Pee Curiam.
We reach the conclusion that the portions of the decree brought up by these appeals should be affirmed, for the reasons set forth in the opinion filed by the learned vice-chancellor in the court below.
A considerable part of the opinion is devoted to a discussion of the right of trustees under a will, who have invested funds of their testator in interest-bearing bonds which they have purchased at a premium, to withhold from time to time so much of the interest received as will, at the maturity of the bonds, equal the amount of the premiums paid therefor. That portion of the decree which deals with this phase of the litigation was not appealed from, and we therefore express no opinion as to the soundness of the view upon which it is rested.
For affirmance—Ti-ie Ci-iiee-Justioe, Garrison, Swayze, Peed, Trenohard, Parker, Bergen, Minturn, Bogert, Vredenburgh, Gray, Dill, Congdon—13.
For reversal—Voorhees, Vroom—2.
*614For affirmance—The Chief-Justice, Garrison, Swayze, Reed, Trenci-iard, Parker, Bergen, Yoorhees, Minturn, Bogert, Yredenburgh, Yroom, Gray, Dill, Congdon—15.
For reversal—None.
For affirmance—Ti-ie Ci-iiee-Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Minturn, Bogert, Yred-ENBURGH, YROOM, GRAY, DlLL, CONGDON—14.
For reversal—Yoorhees—1.